DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    79
    343
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 09/22/2020 and 11/09/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 is drawn to a ligand comprises plurality of recited groups and the arrow indicates linkage with another portion of the ligand. So, what other moieties or groups present, other than formula (1), in the ligand? What is ‘another portion of the ligand’? In absence of its structural features, the metes and bounds of ligand are not clear and therefore, claim 1 and its dependents are rendered indefinite. 
Claim 1 recites “plurality of groups”. The word “plurality” is a relative term and specification fails to define its upper limit, and so it is not clear its metes and bounds. Therefore, claim 1 and its dependents are rendered indefinite. 
Claims 2, 3 and 13 recites “more” in the claim language. The “more” is relative word and specification fails to define its upper limit, and so it is not clear its metes and bounds. Therefore, claims 2, 3 and 13 and their dependents are rendered indefinite. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a product, which is a “ligand” and its property, wherein the ligand is capable of multivalently binding to a glutamine transporter that is expressed in excess in a cancer cell as compared with a normal cell, and the ligand contains or comprises a plurality of groups represented by the following formula (1), wherein the arrow in the recited formula indicates linkage with another portion of the ligand. The dependent claims are further limit or define the variables of claim 1 broadly, but not specific. The claim 1 is also recite the property of the product or ligand, which is capable of multivalently binding to a glutamine transporter that is expressed in excess in a cancer cell as compared with a normal cell. 
However, it appears that there are no defined structural features of core structure for the claimed ligand. The recited formula (1), which appears to be a side chain of the backbone of the ligand, and is part of the ligand and it does not define other moieties in the core structure. The core structure is responsible for the recited property, and in its absence of clear definition makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
Based on the dependent claims, there is no upper limit on the molecular weight of the ligand or formula (1) etc. The dependent claims further limit the ligand to ligand comprises polymer chains, to which groups of formula (1) are linked directly or via linker. The polymer can be peptide or polyester, or polyether or polyacrylate or copolymer etc. However, the specification exemplified with polylysine, not with any other polymer. So, the specification has not adequately shown sufficient description or examples for other variables, to show possession of the invention as claimed.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. 
The analysis for adequate written description considers the following:
(a) Actual reduction to practice; 
(b) Disclosure of drawings or structural chemical formulas; 
(c) Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and 
(d) Representative number of samples.
The issue at question is if ligand comprises several functional variables, and how these diversified groups effect the overall property of the ligand, and/or does ligand be capable of retaining its property? Do applicants provide enough description for all the variable in the ligand and their association towards the property, so that a skilled person in the art understands the claimed invention? 
(a) Actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:  
The shown ligand is limited to the formula (4) and n is limited to 25, 46 and 106. The drawings are also limited to the formula (4). Bind properties are shown in terms of their corresponding fluorescent properties. 
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
Li et al teach large amino acid transporter 1 mediated glutamate modified docetaxel-loaded liposomes for glioma targeting with the monomeric unit, not with polymer with plurality of glutamate or glutamine side chains. It appears that art is not well established in this area and so, a skilled person in the art cannot envision applicants broadly claimed ligand and its corresponding properties. 
Regardless, the binding properties are sensitive to the environment around the binding sites. It also requires a specific conformation for the ligand to bind to the cells or get the recited property. For example, if the polymer is polyester, then its conformation is going to be totally different from that of polypeptide or other recited polymers. Even if claims limit to polypeptide, then polylyside is totally different from that of polyglycine or with any other amino acid or copolymers etc. There is no description on structure and function of the ligand in the specification, and not even described possible unpredictability in the specification. 
Applicants have claimed wide range of polymers for claimed ligand.  However, there is no guidance as to which of the large genus, will have the necessary property targeting cancer cells.  There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine which of the very large genus of claimed ligand would be effective.  Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
Though, the data is optional for the broadly claimed ligand, however, if there is an unpredictability in the species, then applicants need to describe these uncertainties for treating the species, so that a skilled person can understand the claimed invention. 
In this case, at least based on polymer in the ligand, there are no description or any cited evidences that shows the link between claimed ligand with all possible polymers as backbone and its expected properties in the specification. So, the specification has not adequately shown sufficient examples for broadly claimed subject matter, to show possession of the invention as claimed.
(d) Representative number of samples: 
The shown example for the ligand is limited to polylysine, wherein the formula (1) is glutamic acid moiety. 
Applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosure species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658